Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to the Supplemental Amendment
2.	As per Applicant’s instruction as filed on 09/08/21, claims 4, 9, 11, 15, and 17-18 have been canceled.

       Response to Amendment
3.	Applicant’s remarks with respect to currently pending claims as filed on 09/08/21 have been considered.

       Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-3, 5-8, 10, 12-14, and 16 are allowed.
Independent claims 1 and 6-7, and corresponding dependent claims 2-3, 5, 8, 10, 12-14, and 16 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter as previously discussed in the last Office action as filed on 05/19/21.
The prior art of record fails to anticipate or make obvious at least the novel feature(s) (allowable subject matter with strong emphasis on claimed features associated with the display correction value) as specified in independent claims 1 and 6-7. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Zafeirakis et al (2018/0334102 A1), Driver sitting position controlled vehicle collision avoidance.
B)	NAGAI (2017/0210357 A1), Driver monitoring device.


6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483